Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 1 of 44   PageID 570
                                                                               1

      1                               UNREDACTED
      2                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
      3                          EASTERN DIVISION
      4         -------------------------------------------------
      5
           UNITED STATES OF AMERICA                 )
      6                                             )
           VS                                       )NO. 1:19-CR-10041
      7                                             )JACKSON, TENNESSEE
                                                    )
      8    BRITNEY PETWAY, N.P.                     )
      9
     10         -------------------------------------------------
     11                        CHANGE OF PLEA HEARING
                                  JANUARY 3, 2020
     12
     13
     14                BEFORE THE HONORABLE J. DANIEL BREEN,
     15                     UNITED STATES DISTRICT JUDGE
     16
     17
     18
     19
     20                          KRISTI HEASLEY, RPR
                               OFFICIAL COURT REPORTER
     21                      U.S. COURTHOUSE, SUITE 450
                             111 SOUTH HIGHLAND AVENUE
     22                       JACKSON, TENNESSEE 38301
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 2 of 44   PageID 571
                                                                               2

      1                               APPEARANCES
      2
      3
      4    FOR THE UNITED STATES:
      5    JILLIAN D. WILLIS, ESQ.
           U.S. DEPT OF JUSTICE
      6    1400 New York Avenue NW
           Washington, DC 20520
      7
      8
      9
     10    FOR THE DEFENDANT:
     11    LESLIE . BALLIN, ESQ.
           BALLIN BALLIN & FISHMAN
     12    200 Jefferson Avenue
           Suite 1250
     13    Memphis, TN 38103
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 3 of 44   PageID 572
                                                                               3

      1                           EXAMINATION INDEX
      2                          NO TESTIMONY OFFERED
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 4 of 44   PageID 573
                                                                               4

      1
      2                                 EXHIBITS
      3                           NO EXHIBITS MARKED
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 5 of 44   PageID 574
                                                                               5

      1                     (Defendant present.)
      2                     THE COURT: Good morning.
      3                     MR. BALLIN: Morning, Your Honor.
      4                     Judge, my client is in the conference
      5    room. She's got a couple of questions for me that I
      6    would like to answer, if I could have just a moment.
      7                     THE COURT: Absolutely. You go right
      8    ahead.
      9                     MR. BALLIN: Thank you, Your Honor.
     10                     THE COURT: Is there a plea agreement in
     11    this matter?
     12                     MS. WILLIS: Yes, Your Honor.
     13                     MR. BALLIN: Yes.
     14                     THE COURT: Do you want me -- if you have
     15    a copy, I can at least take a look at it, assuming we're
     16    going to proceed.
     17                     MS. WILLIS: May I approach?
     18                     THE COURT: Yes, ma'am.
     19                     Is this my copy? Do you have another copy
     20    that she has already executed?
     21                     MS. WILLIS: I have other copies, Your
     22    Honor.
     23                     THE COURT: Okay.
     24                     MS. WILLIS: You can keep that copy.
     25                     THE COURT: Thank you.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 6 of 44   PageID 575
                                                                               6

      1                     (Pause in proceedings.)
      2                     THE COURT: Yes, sir.
      3                     MR. BALLIN: Your Honor, thank you for the
      4    additional time.
      5                     Ms. Petway, is, I don't want to say this,
      6    not used to being in this position, unlike others that I
      7    have represented and others that have appeared before
      8    Your Honor. She is ready to enter a plea. And I do want
      9    to thank you again for giving us that additional time
     10    this morning.
     11                     THE COURT: Sure. Sure.
     12                     Are you ready to proceed?
     13                     MR. BALLIN: Yes, sir.
     14                     THE COURT: If you would, you and your
     15    client want to come up to the podium, please.
     16                     MR. BALLIN: Come on up. Sign that,
     17    please.
     18                     THE COURT: Have you executed that?
     19                     MS. WILLIS: Yes.
     20                     THE COURT: Okay. All right.
     21                     This is in the matter of United States
     22    versus Britney Petway, 19-10041.
     23                     Ms. Petway, the Court understands that you
     24    wish to change your plea, and enter a plea of guilty to
     25    Counts, I believe it's 1 through 6 of the indictment.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 7 of 44   PageID 576
                                                                               7

      1                     Is that correct, ma'am?
      2                     THE DEFENDANT: Yes.
      3                     THE COURT: Okay. Now before accepting
      4    your plea, Ms. Petway, the Court is going to ask you a
      5    series of questions to determine whether your plea is a
      6    valid one. Before I do that, I'm going to ask the clerk
      7    to place you under oath. If you will raise your right
      8    hand, please.
      9                     (Defendant sworn.)
     10                     THE DEFENDANT: Yes.
     11                     THE COURT: All right. Would you state
     12    your name for the record, please?
     13                     THE DEFENDANT: Britney Petway.
     14                     THE COURT: All right. Ms. Petway, as I
     15    indicated, I'll be asking you some questions regarding
     16    your plea. If there is anything I ask you that you do
     17    not understand or wish to discuss with your attorney, Mr.
     18    Ballin, would you let me know?
     19                     THE DEFENDANT: Yes, sir.
     20                     THE COURT: Okay. And also I would ask
     21    you that as you've been placed under oath in this matter,
     22    the Court will assume the answers you are going to give
     23    me toady will be truthful. If it is later determined
     24    that any of your responses were not truthful, you could
     25    be subject to additional criminal charges including that




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 8 of 44   PageID 577
                                                                               8

      1    of perjury.
      2                     Do you understand that, ma'am?
      3                     THE DEFENDANT: Yes.
      4                     THE COURT: What is your age, please?
      5                     THE DEFENDANT: Thirty-four.
      6                     THE COURT: How far did you go in school?
      7                     THE DEFENDANT: A nurse --
      8                     THE COURT: You have a nurse practitioner
      9    degree?
     10                     THE DEFENDANT: Yes.
     11                     THE COURT: Okay. So is that beyond
     12    college or you have other training --
     13                     THE DEFENDANT: Yes.
     14                     THE COURT: -- beyond college?
     15                     THE DEFENDANT: Yes, Masters and
     16    Doctorate.
     17                     THE COURT: Okay. Now before coming here
     18    today, have you taken any type of medication or any other
     19    type of drugs or alcoholic beverages that would affect
     20    your understanding of these proceedings?
     21                     THE DEFENDANT: Medications? No, sir.
     22                     THE COURT: Okay. Or anything else that
     23    might affect your understanding of -- do you understand
     24    what we're doing here today, ma'am?
     25                     THE DEFENDANT: Yes, sir.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 9 of 44   PageID 578
                                                                               9

      1                     THE COURT: Okay. Now have you had
      2    sufficient opportunity to discuss this matter with your
      3    attorney, Mr. Ballin?
      4                     THE DEFENDANT: Yes, sir.
      5                     THE COURT: And are you satisfied with his
      6    advice and representation given to you in this case?
      7                     THE DEFENDANT: Yes.
      8                     THE COURT: Now I want to go over with you
      9    some rights that you will be waiving or giving up by
     10    reason of your plea.
     11                     Do you understand that under the
     12    Constitution and laws of the United States that you are
     13    entitled to a trial by a jury on the charges in this
     14    indictment?
     15                     THE DEFENDANT: Yes.
     16                     THE COURT: Do you also understand that at
     17    that trial you would be presumed to be innocent of the
     18    charges, and the government would have prove you were
     19    guilty by competent evidence beyond a reasonable doubt?
     20                     THE DEFENDANT: Yes.
     21                     THE COURT: Do you understand that at the
     22    trial the government would have to put on witnesses here
     23    in this courtroom in your presence?
     24                     And your attorney could cross-examine
     25    those government witnesses, could object to any evidence




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 10 of 44   PageID 579
                                                                           10

       1   that the government offers, and could offer evidence on
       2   your behalf.
       3                     THE DEFENDANT: Yes.
       4                     THE COURT: Do you also understand that
       5   Mr. Ballin, as your attorney, could have what is called
       6   subpoenas issued to compel the production of documents or
       7   the attendance of witnesses at any hearing or at the
       8   trial of this case, should it proceed to that point?
       9                     THE DEFENDANT: Yes.
     10                      THE COURT: Do you also understand that at
     11    the trial you would have a right to testify as a witness,
     12    if you wanted to do so?
     13                      But you would also have a right not to
     14    testify. And if you decided not to testify, that could
     15    not be used against you in any way.
     16                      THE DEFENDANT: Yes.
     17                      THE COURT: Do you also understand that if
     18    you plead guilty and I accept your plea, you will be
     19    giving up your right to a trial and the rights I've just
     20    gone over with you? You would also be giving up your
     21    right to appeal your conviction.
     22                      Do you understand that, ma'am?
     23                      THE DEFENDANT: Yes.
     24                      THE COURT: And as I indicated, there
     25    would not be a trial based upon your plea. And the Court




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 11 of 44   PageID 580
                                                                           11

       1   would then sentence you, after considering what is called
       2   a presentence report that the probation office is going
       3   to prepare. And I'll go over that with you in just a
       4   moment. All right?
       5                     THE DEFENDANT: Okay.
       6                     THE COURT: Ms. Petway, having gone over
       7   those rights with you, ma'am, is it still your intention
       8   to enter a plea of guilty to Counts 1 through 6 of the
       9   superseding indictment?
     10                      THE DEFENDANT: Yes.
     11                      THE COURT: Have you seen a copy of the
     12    indictment?
     13                      THE DEFENDANT: Yes.
     14                      THE COURT: Have you had a chance to read
     15    it over and discuss it with your attorney?
     16                      THE DEFENDANT: Yes.
     17                      THE COURT: All right. I'm going to go
     18    over with you the substance of the superseding indictment
     19    one more time, simply to make sure you're fully apprized
     20    of what it is you are being charged with in this case.
     21                      The superseding indictment states as
     22    follows:
     23                      The defendant, Britney Petway, was a Nurse
     24    Practitioner licensed by the state of Tennessee. It's
     25    alleged that Petway maintained a Drug Enforcement




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 12 of 44   PageID 581
                                                                           12

       1   Administration, a number. That you issued prescriptions
       2   for controlled substances, including Schedule II
       3   controlled substances of Oxycodone and Hydrocodone, and
       4   Schedule IV controlled substances Alprazolam and
       5   Clonazepam, Clonazepam, I may be mispronouncing some of
       6   those, at Superior Health and Wellness Clinic, LLC, in
       7   Jackson, Tennessee, also known as Superior Health,
       8   outside the usual scope of professional practice and
       9   without a legitimate medical purpose.
     10                      Paragraph 2. Defendant Dr. Charles
     11    Alston, also referred to as Alston, was a licensed
     12    medical doctor in Tennessee. Alston maintained a DEA
     13    number and was the supervising physician for you, or for
     14    Petway, at Superior Health while you issued prescriptions
     15    for controlled substances outside of the usual scope of
     16    professional practice, and without a legitimate medical
     17    purpose.
     18                      Paragraph 3. The Controlled Substances
     19    Act, also referred to as CSA, govern the manufacturing,
     20    distribution and dispensing of controlled substances in
     21    the United States. With limited exceptions for medical
     22    professionals, the CSA makes it unlawful for any person
     23    to knowingly or intentionally manufacture, distribute or
     24    dispense a controlled substance, or conspire to do so.
     25                      Paragraph 4. Medical practitioners, such




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 13 of 44   PageID 582
                                                                           13

       1   as physicians and nurse practitioners, who are authorized
       2   to prescribe controlled substances by the jurisdiction in
       3   which they were licensed to practice medicine, were
       4   authorized under the CSA to prescribe, or otherwise
       5   distribute controlled substances if they were registered
       6   with the Attorney General of the United States, pursuant
       7   to 21, United States Code, Section 822(b) and 21, Code of
       8   Federal Regulations, Section 1306.03.
       9                     Upon application by the practitioner, the
     10    DEA assigned a unique registration number to each
     11    qualifying medical practitioner, including physicians and
     12    nurse practitioners.
     13                      Paragraph 5. The CSA, in its implementing
     14    regulations, set forth which drugs and other substances
     15    were defined by law as, quote, controlled substances,
     16    unquote, and assigned those controlled substances to one
     17    of five schedules, Schedule I, II, III, IV or V,
     18    depending on their potential for abuse, likelihood of
     19    physical or psychological dependency, accepted medical
     20    use, and accepted safety for use under medical
     21    supervision.
     22                      Paragraph 6. A controlled substance
     23    assigned to Schedule II meant that the drug had a high
     24    potential for abuse, was highly addictive, and that the
     25    drug had a currently accepted medical use and treatment




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 14 of 44   PageID 583
                                                                           14

       1   in the United States, or currently accepted medical use
       2   with severe restrictions.
       3                     Abuse of a Schedule II controlled
       4   substance could lead to severe psychological and/or
       5   physical dependence.
       6                     Pursuant to the CSA, and its implementing
       7   regulations, Hydrocodone was classified as a Schedule II
       8   controlled substance after October 2014, before which
       9   time it was classified as a Schedule III controlled
     10    substance. It was an opioid pain medication.
     11                      B. Oxycodone was classified as a Schedule
     12    II controlled substance. Oxycodone was sold generically
     13    and under a variety of brand names including Oxycontin,
     14    Roxicodone, Endocet and Percocet.
     15                      Oxycodone, an opioid pain medication, is
     16    about 50 percent stronger than Morphine.
     17                      Paragraph C. Morphine Sulfate was
     18    classified as a Schedule II controlled substance.
     19                      D. Hydrocodone and Oxycodone were among
     20    the Schedule II opioid controlled substances that had the
     21    highest potential for abuse and associated with fatal
     22    overdose.
     23                      Paragraph 7. A controlled substance
     24    assigned to Schedule IV meant that the drug or other
     25    substances had a lower potential for abuse than Schedule




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 15 of 44   PageID 584
                                                                           15

       1   II drugs or other substances.
       2                     The drug or other substances had a
       3   currently accepted medical use in the United States. And
       4   abuse of this drug or other substances may lead to a
       5   physical, to a limited physical dependence or
       6   psychological dependence relative to the drugs or other
       7   substances in the higher schedules.
       8                     Pursuant to the CSA and its implementing
       9   regulations, Alprazolam, a benzodiazepine, was classified
     10    as a Schedule IV controlled substance.
     11                      Alprazolam, sometimes prescribed under the
     12    brand name Xanax, was a medication used to treat anxiety.
     13                      B. Clonazepam, a benzodiazepine, was
     14    classified as a Schedule IV controlled substance.
     15                      Clonazepam, sometimes prescribed under
     16    brand name Klonopin, if I'm pronouncing that --
     17                      THE DEFENDANT: Klonopin.
     18                      THE COURT: Thank you. Was a medication
     19    used to treat anxiety and seizures.
     20                      Paragraph 8. Chapter 21 of the Code of
     21    Federal Regulations, Section 1306.04 govern the issuance
     22    of prescriptions. And provided, among other things, that
     23    a prescription for a controlled substance, quote, must be
     24    issued for the legitimate medical purpose by an
     25    individual practitioner acting in the usual course of his




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 16 of 44   PageID 585
                                                                           16

       1   or her professional practice, unquote.
       2                     Paragraph 9. Chapter 21 of the Code of
       3   Federal Regulations, Section 1306.04, further directed
       4   that, quote, an order purporting to be a prescription
       5   issued not in the usual course of professional treatment
       6   is not a prescription within the meaning and intent of
       7   the CSA. And the person knowingly filling such a
       8   purported prescription, as well as the person issuing it,
       9   should be subject to the penalty provided for violations
     10    of the provisions of law relating to controlled
     11    substances, unquote.
     12                      Paragraph 10. Chapter 0880-6 of the Rules
     13    of Tennessee State Board of Medical Examiners govern the
     14    supervision of nurse practitioners by physicians in
     15    Tennessee.
     16                      According to the regulations, a
     17    supervisory physician should be responsible for ensuring
     18    compliance with the applicable standard of care.
     19                      Rules of Tennessee Board of Medical
     20    Examiners 0880-6-.02, Subsection 6.
     21                      Additionally, a supervising physician
     22    shall develop clinical guidelines in collaboration with
     23    the certified nurse practitioner, to included his method
     24    of documenting consultation and referral.
     25                      Once every 10 business days, the




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 17 of 44   PageID 586
                                                                           17

       1   supervising physician shall make a personal review of the
       2   historical, physical and therapeutic data, and shall so
       3   certify by signature on any patient within 30 days when a
       4   controlled substance has been prescribed.
       5                     Citing rules of Tennessee Board of Medical
       6   Examiners 0880-6-.02, Subsection 7(e).
       7                     Paragraph 11. It is well known that the
       8   combination of high dose opioids and benzodiazepines, for
       9   example Alprazolam, in any dose have significant impact
     10    upon the risk of patient intoxication and overdose.
     11                      For a treating physician to prescribe this
     12    combination of high doze opioids and benzodiazepines for
     13    a legitimate medical purpose, physician needed to
     14    determine at a minimum that the benefits of the drugs
     15    outweigh the risk to the patient's life.
     16                      Paragraph 12. On March 16, 2016, the
     17    Centers for Disease Control and Prevention, the CDC,
     18    issued CDC guidelines for prescribing opioids for chronic
     19    pain.
     20                      In that guidance the CDC warned that
     21    medical professionals should avoid prescribing opioids
     22    and benzodiazepines, for example, Xanax, Alprazolam or
     23    Lorazepam, concurrently whenever possible because of the
     24    risk of potentially fatal overdose.
     25                      Prescribing and issuing these two




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 18 of 44   PageID 587
                                                                           18

       1   medications around the same time compounds the patient's
       2   risk of overdose and death from the prescribed drugs by
       3   four times.
       4                     Moreover, there is a significant diversion
       5   risk of prescribing or issuing these drugs around the
       6   same time.
       7                     Benzodiazepines serves as a, quote,
       8   potentiator, quote, for the opioids euphoric affect by
       9   increasing the, quote, high, unquote, a user may obtain
     10    from opioids. It is, therefore, offer sought for this
     11    non-legitimate medical purpose.
     12                      Paragraph 13. On August 31st, 2016, the
     13    U.S. Food and Drug Administration issued a, quote, black
     14    box, unquote, warning, its strongest warning to the drug
     15    labeling of prescription opioid pain medicines and
     16    benzodiazepines.
     17                      The FDA specifically warned that combined
     18    use of opioids and benzodiazepines suppresses the central
     19    nervous system and results in serious side effects, such
     20    as slowed or difficult breathing and death.
     21                      The FDA further warned healthcare
     22    professionals to limit prescribing opioids with
     23    benzodiazepines, and cautioned that such medication
     24    should only be prescribed together when alternative
     25    treatment options are inadequate.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 19 of 44   PageID 588
                                                                           19

       1                     Paragraph 14. Urine drug screens were
       2   relied upon in the pain management industry as a means of
       3   identifying patient's noncompliance with the patient's
       4   treatment plan.
       5                     Urine drug screens were used to identify
       6   abuse of elicit and controlled substances not prescribed
       7   to a patient, and to identify a patient's failure to take
       8   drugs prescribed for the patient's treatment of pain.
       9                     Do you wish to consult with your attorney
     10    for something, Ms. Petway? Did y'all need to talk?
     11                      MR. BALLIN: We are good. Thank you,
     12    Judge. Appreciate that.
     13                      THE COURT: Just wanted to make sure.
     14                      Paragraph 15. Tennessee's Controlled
     15    Substances Monitoring Program, CSMD, was a means of
     16    detecting a pain management patient's noncompliance with
     17    a patient's treatment plan.
     18                      A CSMD report contained prescription data
     19    for all controlled substances dispensed by pharmacies in
     20    the state of Tennessee. Pharmacists were required to
     21    report the patient's name, the particular controlled
     22    substance and dosage dispensed, the quantity dispensed,
     23    the number of days supplied, the prescription prescribing
     24    physician's name, the date the prescription was issued,
     25    the dispensing pharmacy's name, the type of payment, and




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 20 of 44   PageID 589
                                                                           20

       1   the date the controlled substances were dispensed.
       2                     Count 1, conspiracy to distribute and
       3   dispense controlled substances.
       4                     Paragraph 16. Paragraphs 1 through 15 of
       5   the indictment are re-alleged and incorporated by
       6   reference and fully set forth herein.
       7                     Paragraph 17. From in or about July 2016,
       8   through in or around April 2019, in the Western District
       9   of Tennessee, and elsewhere, the defendants Petway and
     10    Alston, did knowingly and intentionally combine,
     11    conspire, confederate and agree with each other, and with
     12    other persons both known and unknown to the Grand Jury,
     13    to violate Title 21, United States Code, Section
     14    841(a)(1).
     15                      That is, to knowingly and intentionally
     16    unlawfully distribute and dispense mixture and substances
     17    containing a detectable amount of Schedule II controlled
     18    substances, including Oxycodone and Hydrocodone, not for
     19    a legitimate medical purpose and outside the scope of
     20    professional practice. All in violation of Title 21,
     21    United States Code, Section 846.
     22                      Paragraph 18 is entitled purpose of the
     23    drug conspiracy.
     24                      It was the purpose and object of the
     25    conspiracy for defendants to unlawfully enrich themselves




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 21 of 44   PageID 590
                                                                           21

       1   by, among other things:
       2                     A, prescribing controlled substances
       3   without a legitimate medical purpose and outside of scope
       4   of professional practice;
       5                     B, generating large profits from those
       6   prescriptions;
       7                     And C, diverting the proceeds from those
       8   controlled substance prescriptions for the personal use
       9   and benefits of the defendants and their coconspirators
     10    known and unknown to the Grand Jury.
     11                      Next is the manner and means of the
     12    conspiracy. Paragraph 19.
     13                      The manner and means for which the
     14    defendant sought to accomplish the purpose and object of
     15    the conspiracy including, among other things:
     16                      Paragraph 20. Petway would and did use
     17    her status as a licensed nurse practitioner, her DEA
     18    registration number, and her medical practice at Superior
     19    Health, to knowingly and intentionally prescribe
     20    Oxycodone, Morphine and Hydrocodone, in addition to
     21    various benzodiazepines including Alprazolam and
     22    Clonazepam, and other controlled substances outside the
     23    course of professional practice and not for a legitimate
     24    medical purpose.
     25                      Paragraph 21. Petway paid Alston to be




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 22 of 44   PageID 591
                                                                           22

       1   her supervising physician.
       2                     Paragraph 22. Alston gave Petway's
       3   practice the appearance of legitimacy by signing the
       4   State of Tennessee Board of Nursing, quote, Advanced
       5   Practice Nurse Notice and Formulary, unquote, form, filed
       6   with the state and stating that he was Petway's
       7   supervising physician from on or about March 11th, 2016,
       8   to at least through on or about April of 2019.
       9                     Paragraph 23. Alston purported to
     10    supervise Petway at Superior Health, and was responsible
     11    for reviewing all of Petway's patient charts for the
     12    patients who were issued prescriptions for controlled
     13    substances.
     14                      Alston approved Petway's prescriptions for
     15    controlled substances, even though the majority were not
     16    for a legitimate medical purpose and were outside the
     17    scope of the medical practice, professional practice,
     18    excuse me.
     19                      Paragraph 24. Petway and Alston were
     20    required under Tennessee law to register Superior Health
     21    as a pain management clinic with the state of Tennessee,
     22    but did not.
     23                      Paragraph 25. Under Alston's supervision
     24    Petway often:
     25                      Paragraph A, signed blank prescriptions




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 23 of 44   PageID 592
                                                                           23

       1   for purported patients and gave them to Superior Health
       2   employees to compete as to the type of controlled
       3   substance and to the patients' name;
       4                     B, prescribed controlled substances
       5   without ever seeing or treating the purported patients;
       6                     C, prescribed controlled substances to
       7   close friends and relatives;
       8                     D, prescribed the dangerous drug
       9   combination known as the, quote, Holy Trinity, unquote,
     10    comprised of opioids, usually Oxycodone, benzodiazepines,
     11    usually Alprazolam, and the muscle relaxer Carisoprodol;
     12                      E, prescribed dangerous combinations of
     13    opioids and benzodiazepines;
     14                      F, failed to monitor patients for
     15    addiction;
     16                      G, failed to monitor patients for a
     17    diversion of the prescribed drugs into the illegal drug
     18    market;
     19                      H, ignored drug scenes showing patients
     20    were taking illicit drugs;
     21                      I, ignored drug screens showing patients
     22    were not taking the controlled substances prescribed
     23    them, and, therefore, were likely diverting the drugs to
     24    other users;
     25                      J, failed to corroborate patients' reports




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 24 of 44   PageID 593
                                                                           24

       1   of pain through x-rays, MRIs and other diagnosis tools;
       2                     K, failed to properly examine patients;
       3                     L, failed to properly diagnose patients;
       4                     M, failed to provide treatment plans for
       5   patients;
       6                     And N, failed to recommend alternative
       7   forms or modalities of treatment for pain.
       8                     All of this being in violation of 21,
       9   United States Code, Section 846.
     10                      So, Ms. Petway, do you understand what
     11    you're being charged with in Count 1 of the indictment,
     12    ma'am?
     13                      THE DEFENDANT: Yes.
     14                      THE COURT: Counts 2 through 6 charges you
     15    with unlawfully distributing and dispensing controlled
     16    substances and aiding and abetting, in violation of 21,
     17    United States Code, Section 841(a)(1)(C), (b)(1)(C) and
     18    18, United States Code, Section 2.
     19                      Paragraph 26. All previous paragraphs of
     20    the superseding indictment are re-alleged and
     21    incorporated by reference as though fully set forth
     22    herein.
     23                      Paragraph 27. During the dates specified
     24    below, in the Western District of Tennessee, and
     25    elsewhere, defendants Britney Petway and Charles Alston,




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 25 of 44   PageID 594
                                                                           25

       1   aided and abetted by each other, and/or others known and
       2   unknown to the Grand Jury, and aiding and abetting each
       3   other and others known and unknown to the Grand Jury, did
       4   intentionally and knowingly distribute and dispense, and
       5   caused to be distributed and dispensed, outside the usual
       6   course of professional practice, and not for a legitimate
       7   medical purpose, the controlled substances alleged in a
       8   following counts.
       9                     Count 2. The range between April 19th of
     10    2018 to August 13th of 2018. The controlled substance is
     11    Morphine Sulfite. The patient is K.B. And the date of
     12    birth of, I assume, the patient is 5/23/67.
     13                      Count 3. The date range is July 21st of
     14    2016 to April 25th of 2018. Controlled substances
     15    involved include Hydrocodone and Oxycodone. The patient
     16    initials are J.C. Their date of birth is 11/4/91.
     17                      Paragraph 4. The date range is July 7,
     18    2016 to November 22nd of 2016. The controlled substance
     19    is Oxycodone HCL. The patient initials were B.D. The
     20    date of birth of that patient is 2/5/81.
     21                      Count 5. From the date range of July 5th
     22    of 2016 to June 18th of 2018. The specific controlled
     23    substance is Hydrocodone. The patient initials are C.D.
     24    And their date of birth is 5/18/54.
     25                      Count 6. January, the date range is




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 26 of 44   PageID 595
                                                                           26

       1   January 30th of 2017 to May 17th of 2018. The controlled
       2   substance is Alprazolam, also known as Xanax. The
       3   patient initials is C.D. And the patient's date of birth
       4   is 5/18/54.
       5                     These acts all being in violation of Title
       6   21, United Sates Code, Section 841(a)(1), (b)(1)(C) and
       7   18, United States Code, Section 2.
       8                     Do you understand what you are being
       9   charged with in Counts 2 through 6, ma'am?
     10                      THE DEFENDANT: Yes.
     11                      THE COURT: There is also a notice of
     12    criminal forfeiture under 21, United States Code, Section
     13    853.
     14                      Paragraph 28, indicates the allegations
     15    contained in Counts 1 through 6 of the indictment are
     16    hereby re-alleged and incorporated by reference for the
     17    purposes of alleging forfeitures, pursuant to 21, United
     18    States Code, Section 853.
     19                      Paragraph 29, pursuant to Title 21, United
     20    States Code, Section 853, the United States gives notice
     21    to defendants Petway and Alston that upon conviction of
     22    an offense in violation of 21, United States Code,
     23    Section 841, the following property shall be subject to
     24    forfeiture.
     25                      A. All property constituting or derived




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 27 of 44   PageID 596
                                                                           27

       1   from any proceeds obtained directly or indirectly as a
       2   result of such offense.
       3                     B. All property used or intended to be
       4   used in any manner or part to commit, or to facilitate
       5   the commission of the offense.
       6                     Paragraph 30. Defendant Petway and Alston
       7   are notified that upon conviction a money judgment may be
       8   imposed equal to the total value of the property subject
       9   to forfeiture.
     10                      It says in paragraph 31. In the event
     11    that one or more conditions listed in Title 21, United
     12    States Code, Section 853(p) exists, United States will
     13    seek to forfeit any other property of defendants up to
     14    the total value of the property subject to forfeiture.
     15                      Do you understand what the possible
     16    criminal forfeiture might be involved here, ma'am?
     17                      THE DEFENDANT: Yes.
     18                      THE COURT: Now, Ms. Petway, the -- sorry.
     19    Do the penalties. I apologize.
     20                      The potential penalty for Count 1, which I
     21    just reviewed with you, could be a term of imprisonment
     22    of not more than 20 years, a fine of up to $1 million, or
     23    both, at least three years supervised release, along with
     24    a mandatory special assessment of $100.
     25                      Counts 2 through 6 could be a term of




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 28 of 44   PageID 597
                                                                           28

       1   imprisonment of not more than 20 years, a fine of up to
       2   $1 million fine, or both, at least three years supervised
       3   release, along with a mandatory special assessment of
       4   $100.
       5                     So do you understand what the possibility
       6   penalties are regarding Counts 1 through 6, ma'am?
       7                     THE DEFENDANT: Yes.
       8                     THE COURT: Now, Ms. Petway, do you
       9   understand that any sentence that you might receive in
     10    this case would be without what is called parole?
     11                      Parole is a term sometimes used in State
     12    Court criminal matters, whereby a person who is sentenced
     13    there could be released earlier from their term of
     14    imprisonment and placed on parole. But that concept does
     15    not apply here in Federal Court.
     16                      Do you understand that, ma'am?
     17                      THE DEFENDANT: Yes.
     18                      THE COURT: Now with respect to the period
     19    of supervised release that I mentioned to you in
     20    describing the penalty aspect of your charge, do you
     21    understand that there would be a period of supervision by
     22    the probation office after your release from any type of
     23    jail time or incarceration that you might receive?
     24                      And that if you violate the conditions of
     25    your supervised release, that could result in you serving




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 29 of 44   PageID 598
                                                                           29

       1   additional time in jail up to the length of that
       2   supervised release period.
       3                     Do you understand that, ma'am?
       4                     THE DEFENDANT: Yes.
       5                     THE COURT: Now has anyone threatened you
       6   or tried to force you in any way to plead guilty to these
       7   charges?
       8                     THE DEFENDANT: No.
       9                     THE COURT: The Court has received a
     10    document entitled a plea agreement. It is five pages in
     11    length. It appears to have your signature, along with
     12    that of your attorney, Mr. Ballin, Leslie Ballin, along
     13    with that of Ms. Willis, all on page five.
     14                      I'm going to ask the clerk to hand the
     15    plea agreement back to you and ask if you would confirm
     16    that is your signature on the plea agreement.
     17                      Is that your signature, ma'am?
     18                      THE DEFENDANT: Yes, sir.
     19                      THE COURT: Ms. Petway, did you sign that
     20    document following your review of it with your attorney
     21    freely and voluntarily?
     22                      THE DEFENDANT: Yes.
     23                      THE COURT: All right. Ms. Willis, are
     24    you going to go over the terms of the plea agreement with
     25    Ms. Petway?




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 30 of 44   PageID 599
                                                                           30

       1                     MS. WILLIS: Yes, sir.
       2                     THE COURT: All right. Please listen to
       3   what Ms. Willis has to say. I'll be asking you some
       4   questions about that following her review of it. Just
       5   listen to what she has to say.
       6                     Go ahead, Ms. Willis.
       7                     MS. WILLIS: Under the terms of the plea
       8   agreement the defendant agrees that she is pleading
       9   guilty to the superseding indictment because she is
     10    guilty of the charges contained within.
     11                      The agreed upon value of the property
     12    subject to forfeiture for defendant's commission of the
     13    offenses to which she has agreed to plead guilty is
     14    $9,000.
     15                      Defendant will not contest, challenge, or
     16    appeal in any way the administrative or judicial, civil
     17    or criminal forfeiture to the United States of the agreed
     18    upon value of property subject to forfeiture.
     19                      The defendant consents to entry of any
     20    order, declaration --
     21                      THE COURT REPORTER: Wait. Wait. Slow
     22    down, please.
     23                      MS. WILLIS: Okay. My apologies.
     24                      Regarding such property, and agrees to
     25    waive the time limitation for the administrative




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 31 of 44   PageID 600
                                                                           31

       1   forfeiture of the agreed upon funds.
       2                     The defendant further agrees to hold the
       3   government, officers, agents, and employees harmless from
       4   any claim whatsoever in connection with the seizure,
       5   forfeiture, storage, or disposal of the such property.
       6                     And just so everyone knows where I'm at,
       7   I'm on 2C.
       8                     If she had received a trial and had been
       9   convicted, she would have the right to appeal the
     10    conviction. She understands that by pleading guilty she
     11    give up the right to give up, the right to appeal the
     12    conviction.
     13                      Based on concessions made in this plea
     14    agreement by the United States, she also hereby waives
     15    her right to appeal her sentence, unless the sentence
     16    exceeds the maximum permitted by statute, or is the
     17    result of an upward departure from the guideline range
     18    that the Court establishes at sentencing.
     19                      Except with respect to claims of
     20    ineffective assistance of counsel, or prosecutorial
     21    misconduct, she waives her right to challenge the
     22    sufficiency or the voluntariness of her guilty plea on
     23    direct appeal or in any collateral attack.
     24                      The special assessment of $600 is due and
     25    payable to the U.S. District Court Clerk's Office. And




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 32 of 44   PageID 601
                                                                           32

       1   the defendant agrees to provide the United States with
       2   evidence of payment immediately after sentencing.
       3                     And this writing constitutes the entire
       4   plea agreement between the defendant and the United
       5   States with respect to the plea of guilty. No additional
       6   promises, representations or inducements, other than
       7   those referenced in this plea agreement, have been made
       8   to the defendant or to the defendant's attorney with
       9   regard to this plea, and none will be made or entered
     10    into unless in writing and signed by all parties.
     11                      I'm now moving on to page two, number
     12    three.
     13                      The defendant admits that if put it its
     14    burden at trial, the government would be able to prove
     15    the following beyond a reasonable doubt.
     16                      Does the Court want me to continue with
     17    the proffer?
     18                      THE COURT: Go ahead and cover that at
     19    this point, if you would.
     20                      MS. WILLIS: From in and around June 2016
     21    to in and around April 2019, defendant Petway owned and
     22    operated Superior Health and Wellness, located in the
     23    Eastern Division of the Western District of Tennessee.
     24                      While practicing at Superior Health, Ms.
     25    Petway, a Nurse Practitioner, distributed Hydrocodone,




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 33 of 44   PageID 602
                                                                           33

       1   Oxycodone, Morphine and Alprazolam outside the scope of
       2   professional practice and not for legitimate medical
       3   purpose.
       4                     Specifically, Ms. Petway unlawfully
       5   distributed Morphine Sulphate to K.D. from April 2018
       6   until August of 2018.
       7                     Hydrocodone and Oxycodone to J.C. from
       8   July 2016 until April 2018.
       9                     Oxycodone to B.D. from July 2016 to
     10    November 2016.
     11                      And Hydrocodone and/or Alprazolam to C.D.
     12    from July 2017 to June 2018.
     13                      These prescriptions were provided to these
     14    four patients over the course of approximately 50 patient
     15    visits during the relevant conduct period. And Ms.
     16    Petway, through Superior Health, received approximately
     17    $9,000 for these crimes, which she has agreed to forfeit
     18    above.
     19                      During the relevant conduct period, Dr.
     20    Charles Alston was Ms. Petway's preceptor or supervising
     21    physician. He had access to her controlled substance
     22    charts and reviewed patient charts monthly at her
     23    practice.
     24                      Ms. Petway, through Superior Health, paid
     25    Dr. Alston approximately $750 per month to be her




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 34 of 44   PageID 603
                                                                           34

       1   preceptor. Without Dr. Alston, Ms. Petway could not
       2   write the prescriptions detailed above.
       3                     Ms. Petway conspired with Dr. Alston, and
       4   Dr. Alston aided and abetted in distributing controlled
       5   substances outside the scope of professional practice and
       6   not for a legitimate medical purpose.
       7                     On page three, number four. The defendant
       8   understands that if United States receives information
       9   between the signing of this agreement and the time of the
     10    sentencing that the defendant has previously engaged in,
     11    or if she engages in the future, conduct inconsistent
     12    with the acceptance of responsibility, including, but the
     13    limited to, participation in any additional criminal
     14    activities between now and the time of sentencing, this
     15    position could change.
     16                      Should it be judged by the United States
     17    that the defendant has committed or attempted to commit
     18    any additional crimes, or has engaged in any conduct
     19    constituting obstruction or impeding justice within the
     20    meaning of the United States Sentencing Guidelines,
     21    Section 3C1.1, from the date of the defendants signing of
     22    this plea agreement, to the date of the defendant's
     23    sentencing, or if the defendant attempts to withdraw the
     24    plea, the government would be released from its
     25    obligations, and would become free to argue for any




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 35 of 44   PageID 604
                                                                           35

       1   sentence within the statutory limits.
       2                     Such a breach by the defendant would not
       3   release the defendant from her guilty plea.
       4                     The defendant further expressly waives her
       5   rights pursuant to 410(a) of the Federal Rules of
       6   Evidence upon affixing her signature to this plea
       7   agreement.
       8                     The defendant understands and agrees that
       9   in the event that the defendant violates the plea
     10    agreement, the defendant does not enter her plea of
     11    guilty, or her guilty plea is for any reason withdrawn,
     12    any statements made by the defendant to law enforcement
     13    agents, or an attorney for the prosecuting authorities
     14    during plea discussion, any statements made by the
     15    defendant during any court proceeding involving the
     16    defendant's plea of guilty, including the agreed facts
     17    set forth herein, and any other factual basis or
     18    summaries signed by the defendant, and any leads from
     19    such statement, factual basis, or summaries shall be
     20    admissible for all purposes against the defendant in any
     21    and all criminal proceedings.
     22                      The parties agree that the defendant's
     23    base offense level including relevant conduct under the
     24    United States Sentencing Guidelines Section 2D1.1(c)(8)
     25    is 24.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 36 of 44   PageID 605
                                                                           36

       1                     Specifically, defendant admits that during
       2   the relevant time period the defendant conspired to
       3   distribute and did distribute Oxycodone, Hydrocodone,
       4   Morphine and Alprazolam. And this was knowingly and
       5   intentionally done with no legitimate medical purpose and
       6   outside the scope of professional practice.
       7                     The converted drug weight of these
       8   prescriptions is at least 100 kilograms, but less than
       9   400 kilograms.
     10                      And that's the agreed weight under the
     11    United States Sentencing Guidelines Section 2D1.1(c)(8).
     12                      The parties do not agree on whether or not
     13    the special skill enhancement applies, only that the base
     14    offense level is 24.
     15                      Pursuant to Section 3E1.1(a) and (b) of
     16    the United States Sentencing Guidelines, the government
     17    agrees to a three level decrease in the offense level for
     18    the defendant's timely acceptance of responsibility,
     19    providing that the defendant demonstrates an acceptance
     20    of responsibility for the offense up to and including the
     21    time of sentencing.
     22                      If the United States receives information
     23    between the signing of this agreement and the time of the
     24    sentencing that the defendant has previously engaged in,
     25    or if she engages in the future conduct inconsistent with




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 37 of 44   PageID 606
                                                                           37

       1   the acceptance of responsibility, including, but not
       2   limited to, participation in any additional criminal
       3   activities between now and the time of sentencing, this
       4   position could change.
       5                     If the defendant satisfies the
       6   requirements of Section 5C1.2 of the United States
       7   Sentencing Guidelines, the government agrees not to
       8   oppose the application of the safety valve provisions at
       9   sentencing.
     10                      The United States agrees not to allocute
     11    for a fine greater than $10,000. This fine is separate
     12    from, and does not include the agreed upon forfeiture
     13    amount.
     14                      Neither the United States, nor any law
     15    enforcement officer can or has made promises or
     16    representations as to what the sentence imposed by the
     17    Court will be.
     18                      By signing this agreement the defendant
     19    affirms that she is satisfied with her lawyer's counsel
     20    and representations, and freely and voluntarily enters
     21    into the plea agreement.
     22                      And the defendant understands that this
     23    writing constitutes the entire plea agreement between the
     24    parties with respect to the plea of guilty.
     25                      No additional promises, representation or




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 38 of 44   PageID 607
                                                                           38

       1   inducements, other than those referenced in this plea
       2   agreement, have been made to the defendant or to the
       3   defendant's attorney with regard to this plea, and none
       4   will be made or entered into unless in writing and signed
       5   by all parties.
       6                     THE COURT: Ms. Petway, is this your
       7   understanding as to the terms of the plea agreement you
       8   had with the government, ma'am?
       9                     THE DEFENDANT: Yes.
     10                      THE COURT: Now as I mentioned to you,
     11    there is going to be a presentence report prepared in
     12    this case by the probation office.
     13                      Until the Court has had a chance to
     14    receive and review that document, I will not be making a
     15    decision, at least today, as to whether I will accept the
     16    plea agreement.
     17                      Now if for some reason the Court did not
     18    accept the plea agreement, and as I sit here today I'm
     19    not sure of any reason why I would not, but if for some
     20    reason I did not, that would not permit you to withdraw
     21    your plea at a later date.
     22                      Do you understand that, ma'am?
     23                      THE DEFENDANT: Yes.
     24                      THE COURT: Now have you and Mr. Ballin
     25    had an opportunity to discuss generally the application




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 39 of 44   PageID 608
                                                                           39

       1   of, and it's been mentioned to you in the plea agreement,
       2   the application of what is called the United States
       3   Sentencing Guidelines to your case?
       4                     Have y'all talked about that, ma'am?
       5                     THE DEFENDANT: Yes.
       6                     THE COURT: I'm sure as Mr. Ballin
       7   described to you, those guidelines provide to this Court
       8   general ranges of sentencing that I can consider in
       9   determining what the appropriate sentence might be in any
     10    case.
     11                      Those guidelines are no longer mandatory
     12    upon the Court, they're only advisory. However, I'm
     13    still directed to consider them, along with other factors
     14    that Congress has established in determining what an
     15    appropriate sentence might be in any given case.
     16                      I mentioned the presentence report a
     17    couple of times. The probation office will submit that
     18    document. A copy will be given to myself, to your
     19    attorney, and to the governments attorney.
     20                      Mr. Ballin will have the opportunity to
     21    review it with you and to file a position paper or any
     22    objections you might have to the contents of that report.
     23                      It will contain information about the
     24    charges in this indictment, about any prior criminal
     25    record you may have, as well as other information such as




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 40 of 44   PageID 609
                                                                           40

       1   your family history, medical history, employment history,
       2   things of that nature.
       3                     It may also make a recommendation
       4   regarding a sentence in this case. You will see that
       5   recommendation and have a chance to discuss that with
       6   your attorney.
       7                     Now I'm not bound by that recommendation,
       8   but I will consider it in making my determination about
       9   the sentence to be imposed in this case.
     10                      Do you understand that, ma'am?
     11                      THE DEFENDANT: Yes, sir.
     12                      THE COURT: Now, ma'am, the Court has
     13    previously advised you that you would be giving up your
     14    right to appeal your conviction, that is a finding of
     15    guilt, if you do plead guilty to this charge.
     16                      Now as I understand from the plea
     17    agreement it indicates that you, if the Court accepts it,
     18    you will be waiving your right to appeal your sentence
     19    except in two instances, as I believe it's mentioned in
     20    page two.
     21                      One being that, if the Court sentenced you
     22    above the statutory maximum, or if at the time of
     23    sentencing I made a determination about what the advisory
     24    guideline range was and sentenced you above that range.
     25                      In other words, other than those two




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 41 of 44   PageID 610
                                                                           41

       1   instances, you would be otherwise waiving or giving up
       2   your right to appeal your sentence.
       3                     Is that your understanding, ma'am?
       4                     THE DEFENDANT: Yes, sir.
       5                     THE COURT: Okay. Now other than
       6   conversations you may have had with Mr. Ballin about how
       7   the advisory guidelines might apply in your case, has
       8   anyone else made any type of promise or prediction to you
       9   about what your sentence would be if you plead guilty to
     10    these charges?
     11                      THE DEFENDANT: No.
     12                      THE COURT: Now the government has gone
     13    over with you the facts that it intended or would have
     14    shown, and which apparently you are admitting to as a
     15    result of this case. Is that correct?
     16                      Are you admitting to those facts as set
     17    forth in the plea agreement, ma'am?
     18                      THE DEFENDANT: Yes.
     19                      THE COURT: Okay. And are you admitting
     20    to those facts because you are, in fact, guilty of those
     21    charges, ma'am?
     22                      THE DEFENDANT: Yes.
     23                      THE COURT: All right. Ms. Petway, the
     24    Court has advised you of your right to a trial and your
     25    other rights in connection with this matter.




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 42 of 44   PageID 611
                                                                           42

       1                     The Court does find -- sorry. Is there
       2   something you...
       3                     MR. BALLIN: We're good.
       4                     THE COURT: Okay. The Court does find
       5   that you are freely and voluntarily pleading guilty to
       6   Counts 1 through 6 of the indictment.
       7                     Having acknowledged your guilt, I'm going
       8   to accept your plea and your admission, and enter a
       9   judgment of guilty based on that plea.
     10                      When will this matter be set for
     11    sentencing, please?
     12                      THE CLERK: On Thursday, April 9th, 2020,
     13    at 10:00 o'clock.
     14                      THE COURT: Is that all right with the
     15    defendant?
     16                      MR. BALLIN: That's good, Your Honor.
     17                      THE COURT: Ms. Willis, is that all right
     18    with the government?
     19                      MS. WILLIS: Yes, Your Honor.
     20                      THE COURT: All right. Ms. Petway, that
     21    will be the date of your sentencing, ma'am.
     22                      Do you have any questions about what the
     23    Court has been over with you this morning?
     24                      MR. BALLIN: No, sir.
     25                      THE COURT: What about her present bond




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 43 of 44   PageID 612
                                                                           43

       1   status, Ms. Willis?
       2                     MS. WILLIS: We're not asking for any
       3   change in her bond status.
       4                     THE COURT: All right. My understanding,
       5   there has been no problems with that. So I'm going to
       6   allow you to stay on your present bond status.
       7                     Of course, any obligations and reporting
       8   requirements you've been under, you need to continue to
       9   follow those.
     10                      Do you understand that, ma'am?
     11                      THE DEFENDANT: Yes. Thank you.
     12                      THE COURT: Okay. Anything else at this
     13    time, Mr. Ballin?
     14                      MR. BALLIN: No, Your Honor.
     15                      THE COURT: Ms. Willis?
     16                      MS. WILLIS: No, Your Honor.
     17                      THE COURT: All right. Thank you, ma'am.
     18                      You will all be excused.
     19                      MR. BALLIN: Thank you, Your Honor.
     20                      (End of Proceedings.)
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
Case 1:19-cr-10041-JDB Document 163 Filed 01/22/20 Page 44 of 44   PageID 613
                                                                           44

       1               I, Kristi Heasley, do hereby certify that the
       2   foregoing 43 pages are, to the best of my knowledge,
       3   skill and ability, a true and accurate unredacted
       4   transcript from my stenotype notes in the matter of:
       5   UNITED STATES OF AMERICA
       6                                            )
           VS                                       )NO. 1:19-CR-10041
       7                                            )JACKSON, TENNESSEE
                                                    )
       8   BRITNEY PETWAY, N.P.                     )
       9
     10
     11                Dated this 21st day of January, 2020.
     12
     13
     14    /s/ Kristi Heasley
     15    ---------------------------------
           Kristi Heasley, RPR
     16    Official Court Reporter
           United States District Court
     17    Western District of Tennessee
           Eastern Division
     18
     19
     20
     21
     22
     23
     24
     25




                                UNREDACTED TRANSCRIPT
